DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss this case for want of prosecution. Plaintiff filed his Complaint on March 3, 2009. A case management conference was held on June 17, 2009, and Defendant filed a status report on August 25, 2009. In that report, Defendant recommended no modification in the assessment without further information.
On September 30, 2009, the court issued a Journal Entry, stating if the court did not hear from Plaintiff's representative within 14 days, Plaintiff's appeal may be dismissed for lack of prosecution. As of this date, there has been no further communication from Plaintiff or his representative. The court finds that this matter should be dismissed for lack of prosecution. Now therefore,
IT IS THE DECISION OF THIS COURT that the Complaint is dismissed.
Dated this ____ day of October 2009.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Jeffrey S. Mattsonon October 21, 2009.
The Court filed and entered this documenton October 21, 2009.